TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00516-CV



                                    In re Robert Troy McClure


                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                             MEMORANDUM OPINION


               Relator, Robert Troy McClure, an inmate in the Texas Department of Criminal

Justice, filed a pro se petition for writ of mandamus in this Court. See Tex. Gov’t Code § 22.221;

see also Tex. R. App. P. 52.1. In his petition, McClure asks us to issue a writ of mandamus directed

to the District Clerk of Comal County.

               This Court’s mandamus jurisdiction, governed by section 22.221 of the Texas

Government Code, is expressly limited to: (1) writs against a district court judge or county court

judge in this Court’s district, and (2) all writs necessary to enforce our jurisdiction. See Tex. Gov’t

Code § 22.221. Thus, we have no jurisdiction to issue a writ of mandamus against a district clerk

unless necessary to enforce our jurisdiction. See id.; In re Washington, 7 S.W.3d 181, 182 (Tex.

App.—Houston [1st Dist.] 1999, orig. proceeding).

               McClure has not demonstrated that the exercise of our writ power against the Comal

District Clerk is necessary to enforce our jurisdiction. We have no jurisdiction to grant the requested

relief. Accordingly, we dismiss McClure’s petition for want of jurisdiction.
                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 9, 2013




                                               2